DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Schmidt on October 1, 2021.

The application has been amended as follows: 
Claim 42: In line 6 after “,” and before “the” insert,
--- the glass-based article having a compressive stress versus depth from the first surface providing a stress profile including a first portion where all points comprise a steep tangent having an absolute value in a range of 10MPa/micron and 20MPa/micron and a second portion where all points comprise a shallow tangent, compared to the steep tangent, having an absolute value in a range of 0.5MPa/micron and 2MPa/micron, ---
Claim 44: Cancel
Claim 45: Cancel
Claim 46: Cancel
Claim 49: In line 1, after “article” and before “comprising” insert
	--- according to Claim 42 ---
Claim 55: In line 1, after “article” and before “comprising” insert
	--- according to Claim 42 ---
Claim 56: Cancel

Allowable Subject Matter
Claims 42-43, 47-55, 57-60 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art of record to Amin (US Pub 20150079398) does disclose a coated glass based article comprising a thickness, a first CS maximum at the first surface, a second maximum CS at a depth, the glass having a Young’s modulus value and a coating on a second surface wherein it is noted will be expected to inherently have a Young’s modulus greater than that of the glass given that Amin’s glass composition and coatings are the same as disclosed by Applicants, however, Amin fails to teach a depth of the second CS or a stress profile having a steep tangent of 10-20MPa/micron with a shallow tangent of 0.5-2MPa/micron now claimed.
While it is noted that prior art to US Pub 20150147574 (previously cited by the Examiner) would provide motivation to make the depth of the second CS in Amin to be within the range claimed (see par 0044 in ‘574), Amin by itself or in combination with ‘574, or any other prior art, still fails to teach a stress profile having the specific tangents now claimed. Instead, Amin only provides suggestion for a profile having a steep tangent of 40-200MPa/micron with a shallow tangent of 2-8MPa/micron and no other prior art provides motivation to amend Amin to include the range combination now claimed. 
Additionally, although one may attempt to argue that adjusting the tangent would have been merely obvious, such an assertion to adjust without any reason to do so nor method of how the tangent combination can be obtained would be unreasonable absent undue experimentation. Specifically, the Examiner points out that it is well known that although tangents are altered by processing conditions, changing one thing during processing ultimately changes other things in the profile and there is nothing in any reference to indicate motivation nor how both tangents as claimed, not to mention the other CS requirements in the claim, can be obtained simultaneously. 
Further, while Applicants newly cited IDS (see IDS filed January 4, 2022) cites art that similarly disclose coated glass articles having various compressive stress profiles, upon close review of the art, the cited art also fails to teach the required profile criteria claimed in combination with the specific steep and shallow tangent ranges claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784